DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status and Formal Matters
This is in response to papers filed 2/27/2022,
Claim1 has been amended.
Claim 1 is identified as “original.”  However, claim 1 has been amended.  Claim 1 is thus technically non-compliant with 37 CFR 1.121 which requires the amended claims be identified as amended.  However to promote compact prosecution and customer service the instant claims are being examined.  However, future amendments that are non-compliant with 37 CFR 1.121 may not be entered or examined.
Applicant’s election of group 7, claims 1, 9-15 and indirectly labeled agent in the reply filed on 8/27/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
All non-elected claims have been canceled in the response of 8/27/2021.
Claims 1, 9-15 are being examined.  
The previous objection to the claims has been withdrawn in view of the amendment to the claims.
The previous 112(b) rejection of claims has been withdrawn in view of the amendment of the claims.
Priority
The instant application was filed 03/06/2019  and is a national stage entry of PCT/US17/50510 with an international filing fate: 09/07/2017, and claims priority from provisional application 62384282, filed 09/07/2016.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/27/2022 is being considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Objections
Claims 1, 9-15 are objected to because of the following informalities:  
Claim 1 has been amended to provide steps (b)-(f).  However claim 1 provides no step (a).  The claim would be more concise if the claims were labeled (a)-(e).
Claims 9-15 are objected to as they depend from claim 1.
Appropriate correction is required.
Response to Arguments
This is a new grounds of objection necessitated by amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richard (US PGPUB 20150119261) and Faas (Expert Opin. Biol. Ther. (2012) 12(Suppl.1):S19-S26)
Richard teaches a method for enriching target sequences from a population of nucleic acids for sequencing (abstract).
Richards teaches the nucleic acid sample can be an amplified sample (0055).Richards teaches 3’ and 5’ adapters may be added to the target sequences (0100).  Richards teaches ligation of adapters to target sequences (0090) Richards teaches the adapters can comprise unique identifiers or barcodes (0094).  Richards teaches that adapters can be added (ligated) at different steps in the method (0103).
Richards teaches amplification and sequencing of enriched samples (0103).
	While Richards teaches ligating adapters with unique barcodes to the 5’ and 3’ of a target nucleic acid sequence, amplifying the sequences , enriching the sequences, amplifying the enriched sequences, sequencing and determining mutations, Richards does not specifically teach the use of cell free fetal sample , maternal sample and paternal sample in the method.
	However, Richards teaches the nucleic acids can be obtain from numerous sources including blood. (0054).
	However, Faas is an article about Non-invasive prenatal diagnosis
of fetal aneuploidies using massively parallel sequencing by-ligation and evidence that
cell-free fetal DNA in the maternal plasma originates from cytotrophoblastic cells
 (title).  Faas teaches the use of fetal cell free DNA isolated maternal plasma (2.2 and 2.3).  Faas teaches library preparation, bead enrichment including amplification and sequencing (2.4-2.4.3).
	Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims  to obtain cell free DNA from a maternal sample and ligate adapters with UID or (unique barcodes)  to the 3‘ and 5’ end of target DNA, amplify the adapter ligated cfDNA, enriching the samples, amplify, sequencing and analyzing the samples.  The artisan would be motivated to use cf fetal DNA to allow for noninvasive prenatal testing.  The artisan would have a reasonable expectation of success as the artisan is merely using known samples in known methods.
With regards to claim 9, Richard teaches, “[0006] In general, methods and compositions are provided for enriching for target sequences from a population of nucleic acids. The method includes: combining in solution, a population of nucleic acids and a target isolation probe wherein the target isolation probe comprises an affinity binding domain; permitting a single stranded region of the target isolation probe to hybridize to all or a portion of a target sequence in the population of nucleic acids; selectively immobilizing the hybridized nucleic acids from the population containing the target sequences by associating the target isolation probe with a capture domain and removing unbound material; and removing from the 3' end of the target sequence, a non-target sequence by means of one or more 3' single strand specific exonucleases.”
	With regards to claim 10, Richard teaches, “Target sequences may include one or more of an exon sequence.”  0060.
	The specification in 0052 teaches probes are labeled with biotin.  Thus the broadest reasonable interpretation of a label is biotin.
	With regards to claims 11-15, Richard teaches the use of biotinylated probes to be captured on streptavidin beads (0048).
Response to Arguments
	The response traverses the rejection by asserting that Richard teaches a long list of potential sources of nucleic acids, but provides no specific motivation to pick blood or cell free DNA.   This argument has been thoroughly reviewed but is not considered persuasive as Faas is an article about Non-invasive prenatal diagnosis
of fetal aneuploidies using massively parallel sequencing by-ligation and evidence that
cell-free fetal DNA in the maternal plasma originates from cytotrophoblastic cells
 (title).. Thus the artisan would be motivated to use cell free fetal nucleic acids for prenatal non-invasive.  
The response continues providing arguments the skilled artisan would not be motivated as Samango-Sprouse use a different method of analysis.  This argument has been thoroughly reviewed but is not considered persuasive as it is obvious to analyze DNA or circulating nucleic acid by any known method as it is done by nucleic acid base pairing which is very predictable in the hands of a skilled artisan. Further Faas teaches methods of barcoding and sequencing.  
The response continues by providing arguments with respect to Volik.  First Volik is not a reference depended on in the rejection.  Further the response asserts Volik teaches issues of cell free DNA in Volik, however Faas appears to demonstrate these methods are more predictable.    First the instant claims and specification fail to provide any specific teachings to address these difficulties.  Further MPEP 2143.02(II) states:
Obviousness does not require absolute predictability, however, at least some
degree of predictability is required. Obviousness cannot be avoided simply by a showing of some degree of unpredictability in the art so long as there was a reasonable probability of success. See In re Corkill, 771 F.2d 1496, 1500 (Fed.Cir.1985) ("Although [the inventor] declared that it cannot be predicted how any candidate will work in a detergent composition, but that it must be tested, this does not overcome [the prior art's] teaching that hydrated zeolites will work."); see also Brown & Williamson Tobacco Corp. v. Philip Morris Inc., 229 F.3d 1120, 1125 (Fed.Cir.2000); Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 809 (Fed.Cir.1989); In re Merck & Co., Inc., 800 F.2d 1091, 1097 (Fed.Cir. 1986). The evidence would convince a reasonable finder of fact that the skilled artisan would have had a reasonable expectation of success that increased expression of miR-15b in plasma samples and would work for its intended purpose. See In re Rinehart, 531 F.2d 1048, 1053-54 (C.C.P.A.1976).
Office personnel should not withdraw any rejection solely on the basis that the invention lies in a technological area ordinarily considered to be unpredictable. See MPEP § 2145(X)(E).
Summary
	No Claims are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/Primary Examiner, Art Unit 1634